Citation Nr: 1043368	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a nervous disorder, to include 
anxiety and panic attacks.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to January 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a Board hearing held at the RO in 
September 2010.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received 
to reopen a claim for service connection for a nervous disorder 
is addressed in the instant action.  The reopened claim for a 
nervous disorder is being recharacterized in the remand section 
of this decision as an acquired psychiatric disability, to 
include PTSD and depression.  The issue as recharacterized is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied in an 
August 1975 rating decision; the Veteran was notified of the 
decision and of his appellate rights with respect thereto, but he 
did not appeal.

2.  An unappealed September 1976 rating decision continued the 
denial of service connection for a nervous disorder.

3.  The evidence received since the September 1976 rating 
decision is not duplicative or cumulative of evidence previously 
of record, and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The August 1975 and September 1976 rating decisions denying 
service connection for a nervous disorder are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010). 

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for a nervous disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) additionally held 
that in claims to reopen, VA's duty to notify includes advising 
him of the information and evidence that is necessary to reopen 
the claim, and of the information and evidence necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.

In light of the Board's reopening of the nervous disorder claim, 
any deficiency regarding new and material evidence notice is not 
prejudicial.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service incurrence of psychosis during wartime service 
may be presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309.  A "psychosis" for the purpose of 38 U.S.C.A. § 1101 is 
defined as including schizophrenia and schizoaffective disorder.  
38 C.F.R. § 3.384 (2010).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

An August 1975 rating decision denied entitlement to service 
connection for a nervous disorder.  The Veteran was advised of 
the decision and of his appellate rights with respect thereto 
later in September 1975, but he did not appeal.  An unappealed 
September 1976 rating decision continued the denial of service 
connection for a nervous disorder.

Consequently, service connection for a nervous disorder may be 
considered on the merits only if new and material evidence has 
been received since the time of the September 1976 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).

The evidence on file at the time of the September 1976 rating 
decision included service treatment records which show that at 
his entrance examination, the Veteran reported a history of 
sleeping problems, as well as sleepwalking.  Psychiatric 
evaluation was normal.  An October 1973 entry noted a complaint 
of sleeping problems because of family problems involving his 
sister.  In January 1974, he turned himself in for using illicit 
substances, and shortly thereafter was discharged. 

The evidence previously considered also included VA and private 
treatment records for 1974 to 1976 showing that shortly after 
service the Veteran was diagnosed as having a variety of 
personality disorders with depressive features.  His complaints 
included depression and paranoia, and he indicated that he hated 
people and had always been a loner.  At times he reported using 
illicit drugs, and at other times he denied such use.  He did not 
specifically associate any complaints with his period of service, 
other than to note that he did not like the discipline required 
in service or the pressure, and felt that people were against 
him; he indicated that he gave up and began acting strangely 
until finally he was discharged.  He did not mention any 
childhood problems other than to note that he did not get along 
with his parents.  The records show that by 1976, in addition to 
multiple personality disorders he was diagnosed with depressive 
neurosis and with rule out schizophrenia.

The previously considered evidence also included the report of a 
July 1975 VA examination documenting his report of illicit drug 
use (marijuana, LSD, and amphetamines) since age 15.  The 
examiner noted that the only psychiatrically significant entry in 
the service treatment records was the January 1974 entry 
pertaining to drug use.  The Veteran denied any current emotional 
problems or psychiatric symptoms.  Mental status examination was 
negative for any evidence of anxiety, depression, or 
hallucinations or delusions.  The examiner diagnosed drug 
dependence.

The evidence considered at the time of the September 1976 
decision lastly included the report of a July 1975 social survey.  
The Veteran complained of nervousness.  He explained that he 
dropped out of high school and could barely read or write.  He 
indicated that he was unemployed, and did not like work or 
coworkers.  The interviewer indicated that the Veteran appeared 
depressed and emotionally flat, and concluded that the Veteran 
had never made an adjustment to school or to service.  The 
interviewer noted that the Veteran could not tolerate the 
discipline of the military, and was discharged for unsuitability.  
The interview concluded that the Veteran was a schizoid 
individual with an inadequate personality, and that those 
problems existed prior to his entry into service.

Pertinent evidence added to the record since the September 1976 
rating decision includes a June 2008 statement by Dr. M. Thein, 
who indicates that he has psychiatrically treated the Veteran 
since April 2007.  He noted that the Veteran had bipolar 
disorder, generalized anxiety disorder, PTSD and antisocial 
personality disorder.  He explained that the Veteran reported 
severe childhood abuse at the hands of his parents, but did not 
show any PTSD symptoms prior to service.  The Veteran reported 
that in service he was not given a "Smart" manual to prepare 
him for basic training, and therefore was belittled and degraded 
by his drill instructor and other authority figures for his 
subpar performance.  Dr. Thein concluded that those experiences 
therefore were partially responsible for the development of PTSD.  

The added evidence also includes a July 2010 statement by V. 
Boudinot, who indicates she has been the Veteran's counselor 
since March 2010.  She indicates that he has the disorders 
mentioned by Dr. Thein, and that based on some questionnaire she 
recently completed, the Veteran's reported psychiatric symptoms 
stem from his service experiences.

The Board finds the above evidence to be clearly new and 
material, as it tends to suggest that the Veteran's nervous 
symptoms (and particular his anxiety) were related to his period 
of service in some manner.  The Veteran's claim therefore is 
reopened.


ORDER

New and material evidence having been received, reopening of the 
claim for service connection for a nervous disorder is granted.  


REMAND

The Board initially notes that in Clemons v. Shinseki, 23 Vet. 
App. 1, the United States Court of Appeals for Veterans Claims 
(Court) held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  In this case the Veteran is 
seeking service connection for his psychiatric disorder, however 
labeled.  The Board accordingly finds it proper to recharacterize 
the issue on appeal as one for service connection for an acquired 
psychiatric disability, to include PTSD and depression.

The Board notes that the record is replete with notations by the 
Veteran's treating and examining physicians that he is in receipt 
of Supplemental Security Income (SSI) benefits from the Social 
Security Administration (SSA).  His 1976 application for such 
benefits specifically notes that he was claiming benefits based 
on a nervous disorder.  

The Board notes that SSI benefits can be awarded based on the 
presence of disability, and likely were in the Veteran's case.  
See 20 C.F.R. § 416.202 (2010) (explaining the bases of 
eligibility as age 65 or older; blindness; or disability).  The 
receipt of SSI carries with it the obligation to cooperate with 
required periodic redeterminations of eligibility, including in 
the form of medical examinations.  
See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2010).  The Court has 
held on a number of occasions that where a veteran receives 
benefits from the SSA which are based on the determination of 
disability, those records are potentially relevant and should be 
obtained.  In this case, VA has not attempted to obtain any 
records in SSA's possession concerning the Veteran's receipt of 
SSI benefits.  As any such records are potentially relevant to 
the claim on appeal, they should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992). 

In addition, Ms. Boudinot's recent statement (on the letterhead 
of her employer, Deschutes County Health Services) suggests that 
pertinent private medical records for the Veteran remain 
outstanding.  On remand, and with the Veteran's cooperation, the 
AMC/RO should obtain any outstanding and pertinent medical 
records identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, to specifically include 
Deschutes County Health Services, who may 
possess additional records pertinent to the 
claim on appeal.  With any necessary 
authorization from the appellant, the 
AMC/RO should attempt to obtain and 
associate with the claims file any medical 
records identified by the Veteran, to 
include from Deschutes County Health 
Services, which have not been secured 
previously.

2.  If the AMC/RO is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it should inform the appellant 
and his representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The AMC/RO should obtain a copy of any 
SSA decision awarding or denying 
Supplemental Security 
Income benefits for the Veteran, copies of 
all medical records upon which any such SSA 
benefit award or denial was based, and a 
copy of any medical records associated with 
any subsequent disability determinations by 
the SSA for the Veteran.

4.  Thereafter, and after undertaking any 
other developmental action deemed 
necessary, including additional VA 
examination if deemed necessary, the AMC/RO 
should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability, to include 
PTSD and depression.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of the 
case, and provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


